DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2021 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 8/19/2021.

Election/Restrictions
Applicant’s amendment filed on 8/19/2021 shifts elected claim 11 to a method of using a component part in contact with a coolant which is the subject matter of withdrawn Group II of restriction requirement mailed on 4/16/2020.  Per examiner’s discretion after filing of RCE on 8/19/2021, the amended claims are examined and the restriction requirement is withdrawn.  Therefore, withdrawn claims 12-16 are no longer withdrawn and are fully examined below.
 
Claim Objections
Claims 11, 17, 22, and 24 are objected to because of the following reasons:
With respect to claim 11, last line, the term “an organic acid” has antecedent basis and should have the leading “an” replaced with “the” or “said”.
With respect to claim 17, lines 1-2, the term “the composition” is inconsistent with previous recitation of “the vulcanizable composition” and should therefore be replaced with “the vulcanizable composition”-.
With respect to claim 17, line 7, the term “at least one silane-coated wollastonite” has antecedent basis and should have the term “the” or “said” inserted before it.
With respect to claim 17, line 10, the term “at least one organic peroxide” has antecedent basis and should have the term “the” or “said” inserted before it.
With respect to claim 22, line 2, the term “id” is a typographical error and should be replaced with “is”.
With respect to claim 24, line 4, the term “at least one silane-coated wollastonite” has antecedent basis and should have the term “the” or “said” inserted before it.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 11-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claim 11, second-to-last line, the term “the use” fails to have antecedent basis.  It is suggested that “use” be replaced with “method”.
With respect to claim 12, it is dependent on a canceled claim.  In the interest of compact prosecution, claim 12 is interpreted as including the vulcanizable composition as claimed in claim 11.  It 
With respect to claim 15, it fails to fully incorporate claim 11 which is drawn to a method of using.  In the interest of compact prosecution, the claim is read as including the vulcanizable composition as claimed in claim 11.
With respect to claims 13, 14, and 16-27, they depend from claim 11 and fail to cure the deficiency of it.

Claim Rejections - 35 USC § 103
Claims 11-27 are rejected under 35 U.S.C. 103 as being unpatentable over Nasreddine (US 2011/0251320) in view of Mori (US 9,458,275) and Minks (US 6,309,559).
With respect to claims 11-16, 18, 19, and 21, Nasreddine discloses an elastomer composition prepared by vulcanization (paragraph 0044) comprising a rubber polymer and a silane-modified needlelike-acircular mineral additive (abstract), wherein the rubber polymer is a hydrogenated nitrile rubber having Mooney viscosity ML(1+4) 100°C below 55 (claim 5) and the silane-modified mineral additive is wollastonite (claim 11).  Inventive examples include 92 phr HNBR (hydrogenated nitrile rubber) having Mooney viscosity of 70, silane-modified wollastonite, and 7.5 phr bis(t-butylperoxy)diisopropylbenzene as peroxide compound (Table 1; paragraph 0056).  Nasreddine does not disclose the change in elongation at break after 504 hours at 150°C or the change in elongation at break after 504 hours at 150°C in coolant, however, such properties are evidently dependent upon the nature of the composition used.  Case law holds that a material and its properties are inseparable.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Because Nasreddine anticipates the claimed composition, it is the examiner’s position that it also exhibits the claimed properties.


Mori discloses a crosslinkable rubber composition comprising nitrile rubber (abstract) and teaches that nitrile rubber is used use hoses, tubes, and other automobile articles by taking advantage of its oil resistance, mechanical properties, and chemical resistance (col. 1, lines 14-18).  Such articles include seals for cooling devices, air conditioner hoses, and radiator hoses (col. 12, lines 16-53).  Mori fails to disclose that material in contact with the articles includes a coolant comprising an organic acid.
Minks discloses coolant composition (abstract) and teaches that in order to protect materials of the cooling system against corrosion, corrosion inhibitors are used (col. 1, lines 14-22).  An advantageous composition includes monocarboxylic acids (col. 2, lines 23-33), e.g., sodium salt of 2-ethylhexanoic acid (col. 3, lines 10-12).  A particularly preferred composition also includes water and ethylene and/or propylene glycol as antifreeze (col. 3, lines 10-22).
Given that Nasreddine discloses that the hydrogenated nitrile rubber composition can be used in hoses and further given that such suitable hoses include hoses for use in contact with coolant as taught by Mori, it would have been obvious to one of ordinary skill in the art to prepare a component in contact with coolant such as one comprising an organic acid as taught by Minks.
With respect to claims 17 and 25-27, Nasreddine fails to disclose (i) the silane treatment on the exemplified wollastonite or (ii) an exemplified formulation with less than 1.5 parts by weight of zinc ions.
With respect to (i), Nasreddine discloses that the silane is preferably a silane modified with a vinyl group for peroxide-cured composition (paragraph 0033).

With respect to (ii), while zinc is utilized in the examples of Table 2, zinc is not utilized as a required ingredient of Nasreddine.
Therefore, it would have been obvious to one of ordinary skill in the art to prepare a composition comprising less than 15 parts by weight of zinc content.
With respect to claims 20 and 24, Nasreddine discloses that the mineral additive is added in an amount of 0.1-200 phr, preferably 5-100 phr (claims 15 and 16).
With respect to claim 22, Nasreddine discloses that carbon black is used in an amount of 20-200 phr (paragraph 0036).
With respect to claim 23, Nasreddine discloses that stabilizers can be used (paragraph 0018) such as secondary amines including octylated diphenylamine and mercaptobenzimidazole (paragraphs 0020-0021) and substituted phenols (paragraph 0024).  They are used in an amount of 1-20 phr (paragraph 0025).
While Nasreddine fails to exemplify or discloses with sufficient specificity so as to anticipate adding a stabilizer like claimed, it would have been obvious to one of ordinary skill in the art to utilize any one of the stabilizers taught by Nasreddine—including those claimed—in order to stabilize the rubber composition.  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Response to Arguments
Applicant's arguments filed 8/19/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues (A) that Nasreddine fails to disclose that the vulcanizable elastomer 
	With respect to argument (A), the examiner agrees, and this is why there is a new ground of rejection set forth above in view of Mori and Minks.
With respect to argument (B), Nasreddine does not disclose the change in elongation at break after 504 hours at 150°C or the change in elongation at break after 504 hours at 150°C in coolant, however, such properties are evidently dependent upon the nature of the composition used.  Case law holds that a material and its properties are inseparable.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Because Nasreddine anticipates the claimed composition, it is the examiner’s position that it also exhibits the claimed properties.  Alternatively, it would have been obvious to one of ordinary skill in the art to expect or to prepare a composition having such properties given that the Nasreddine’s exemplified composition meets the claimed combination of ingredients.  There is no evidence on the record to the contrary because each of the comparative examples of the specification does not contain wollastonite which is taught by Nasreddine.
With respect to argument (C), the data of the specification compares compositions comprising 65 phr silane-coated wollastonite (Tremin compounds) to compositions comprising no silane-coated wollastonite.  This data is not a proper comparison to Nasreddine because Nasreddine exemplifies compositions comprising silane-coated wollastonite.  Case law holds that comparative showings must compare the claimed subject matter with the closest prior art to be effective.  See In re Burckel, 592 F.2d 1175, 1179, 201 USPQ 67, 71 (CCPA 1979).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKEY NERANGIS/Primary Examiner, Art Unit 1768                                                                                                                                                                                                        



vn